Exhibit 10.7

PEABODY ENERGY CORPORATION

2017 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of [    ], 2017, is made by and
between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and
the undersigned employee of the Company or a Subsidiary of the Company (the
“Grantee”). The Grant Date for the Restricted Stock Units evidenced by this
Agreement is [    ], 2017 (the “Grant Date”).

WHEREAS, the Company wishes to carry out the Peabody Energy Corporation 2017
Incentive Plan (the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement;

WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its key employees
have reasonable restrictive covenants in place;

WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing;

WHEREAS, the Company deems it essential to the optimal functioning of its
business to have its key employees provide advance notice to the Company of
their termination of employment; and

WHEREAS, the Committee has determined that, subject to the provisions of this
Agreement and the Plan, it would be to the advantage and best interest of the
Company and its shareholders to grant the Restricted Stock Units evidenced
hereby to the Grantee as an incentive for his or her efforts during his or her
term of service with the Company or its Subsidiaries or Affiliates, and has
advised the Company thereof and instructed the undersigned officer to enter into
this Agreement to evidence such Restricted Stock Units.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.



--------------------------------------------------------------------------------

Section 1.1 -    “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

Section 1.2 -    “Award” shall mean the number of Restricted Stock Units
evidenced by this Agreement.

Section 1.3 -    “Cause” shall mean (a) any willful fraud, dishonesty or
misconduct of the Grantee that can reasonably be expected to have a detrimental
effect on (i) the reputation or business of the Company or any of its
subsidiaries or Affiliates or (ii) the Grantee’s reputation or performance of
his or her duties to the Company or any of its subsidiaries or Affiliates;
(b) willful refusal or failure of the Grantee to comply with the Company’s Code
of Business Conduct and Ethics, the Company’s Anti-Corruption and Bribery policy
or any other material corporate policy of the Company; (c) the Grantee’s willful
or repeated failure to meet documented performance objectives or to perform his
or her duties or to follow reasonable and lawful directives of his or her
manager (other than due to death or Disability); (d) the Grantee’s conviction
of, or plea of nolo contendere to (i) any felony or (ii) any other criminal
charge that may reasonably be expected to have a material detrimental effect on
the reputation or business of the Company or any of its subsidiaries or
Affiliates; or (e) the Grantee’s willful failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, whether or not related to the Grantee’s employment with the
Company, after being instructed to cooperate by the Chairman of the Board and/or
Company’s Chief Executive Officer or by the Board, or the willful destruction of
or willful failure to preserve documents or other material known to be relevant
to any such investigation; provided, that with respect to clause (b), or
(c) above, the Grantee shall have 15 business days following written notice of
the conduct which is the basis for the potential termination for “Cause” within
which to cure such conduct, to the extent it can be cured, to prevent
termination for “Cause” by the Company. If the Grantee cures the conduct that is
the basis for the potential termination for “Cause” within such period, the
Company’s notice of termination shall be deemed withdrawn.

Section 1.4 -    “Change in Control” shall mean the occurrence of any one or
more of the following: (a) any corporation, person or other entity (other than
the Company, a majority-owned subsidiary of the Company or any of its
subsidiaries, or an employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries), including a “group” as
defined in Section 13(d)(3) of the Exchange Act, becomes the beneficial owner of
stock representing more than 50% of the combined voting power of the Company’s
then outstanding securities; (b) there is consummated (i) a merger,
consolidation, plan of arrangement, reorganization or similar transaction or
series of transactions in which the Company is involved, other than such a
transaction or series of transactions which would result in the shareholders of
the Company immediately prior thereto continuing to own (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the securities of the
Company or such surviving entity (or the parent, if any) outstanding immediately
after such transaction(s) in substantially the same proportions as their
ownership immediately prior to such transaction(s); (ii) a sale or other
disposition of all or

 

2



--------------------------------------------------------------------------------

substantially all of the Company’s assets; or (iii) approval by the Company’s
shareholders of a plan of liquidation for the Company; or (c) within any period
of 24 consecutive months, persons who were members of the Board immediately
prior to such 24-month period, together with persons who were first elected as
directors (other than as a result of any settlement of a proxy or consent
solicitation contest or any action taken to avoid such a contest) during such
24-month period by or upon the recommendation of persons who were members of the
Board immediately prior to such 24-month period and who constituted a majority
of the Board at the time of such election, cease to constitute a majority of the
Board. To the extent required for these Restricted Stock Units (to the extent
they represent a Deferred Compensation Award) to comply with Section 409A of the
Code, no transaction will be a “Change in Control” unless it is also a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as provided in Code Section
409A(a)(2)(A)(v) and Treasury Regulations Section 1.409A-3(i)(5). For the
avoidance of doubt, (x) any issuance, transfer, or acquisition of common stock,
preferred stock, or other securities upon the Effective Date pursuant to the
Plan or in connection with the Restructuring, including, but not limited to, any
purchase of shares by any party or parties pursuant to the Private Placement or
the Section 1145 Rights Offering, (y) entry into any agreement, including the
Backstop Commitment Agreement and the Private Placement Agreement in connection
with such proposed issuance, transfer, or acquisition, and (z) revesting of
assets in the Company as of the Effective Date pursuant to the Plan, shall not,
and shall not be deemed to, result in a “Change in Control” under the Plan and
this Agreement (with terms “Restructuring,” “Private Placement,” “Section 1145
Rights Offering,” “Backstop Commitment Agreement,” “Private Placement Agreement”
and “Plan” having the meanings given for such terms in the Company’s plan of
reorganization, as the same may be amended, modified or supplemented).

Section 1.5 -    “Disability” means a mental or physical illness that entitles
the Grantee to receive benefits under the long-term disability plan of an
Employer, or if the Grantee is not covered by such a plan or the Grantee is not
an employee of an Employer, a mental or physical illness that renders a Grantee
totally and permanently incapable of performing the Grantee’s duties for the
Company or a Subsidiary. Notwithstanding the foregoing, (a) an illness shall not
qualify as a “Disability” if it is the result of (i) a willfully self-inflicted
injury or willfully self-induced sickness; or (ii) an injury or disease
contracted, suffered, or incurred while participating in a felony criminal
offense; and (b) with respect to a Deferred Compensation Award, Disability shall
mean a Grantee’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

Section 1.6 -    “Good Reason” shall mean (a) “Good Reason” as defined in the
Grantee’s employment agreement with the Company, if any; or (b) if the Grantee
does not have an employment agreement with the Company or such agreement does
not define “Good Reason,” then: (i) a reduction, other than a reduction that
generally affects all similarly-situated executives and does not exceed 10% in
one year or 20% in the aggregate over three consecutive years, by the Company in
the Grantee’s base salary from that in effect immediately prior to the
reduction; (ii) a material reduction, other than a reduction that generally
affects all similarly-situated executives, by the Company in the Grantee’s
target or maximum annual cash incentive award opportunity or target or maximum
annual equity-based compensation award opportunity from those in effect
immediately prior to any such reduction; (iii) relocation, other than through

 

3



--------------------------------------------------------------------------------

mutual agreement in writing between the Company and the Grantee or a secondment
or temporary relocation for a reasonably finite period of time, of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as of the Agreement date; or (iv) any material diminution or material
adverse change in the Grantee’s duties or responsibilities as they exist as of
the Agreement date; provided, that (x) if the Grantee terminates Grantee’s
employment for “Good Reason,” the Grantee shall provide written notice to the
Company at least 30 days in advance of the date of termination, such notice
shall describe the conduct the Grantee believes to constitute “Good Reason” and
the Company shall have the opportunity to cure the “Good Reason” event within 30
days after receiving such notice, (y) if the Company cures the conduct that is
the basis for the potential termination for “Good Reason” within such 30-day
period, the Grantee’s notice of termination shall be deemed withdrawn and (z) if
the Grantee does not give notice to the Company as described herein within 90
days after an event giving rise to “Good Reason,” the Grantee’s right to claim
“Good Reason” termination on the basis of such event shall be deemed waived.

Section 1.7 -    “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.

ARTICLE II

GRANT OF RESTRICTED STOCK UNITS

Section 2.1 -    Grant of Restricted Stock Units. Pursuant to Section 9 of the
Plan, the Company has granted to the Grantee an Award consisting of the number
of Restricted Stock Units set forth on the signature page hereof upon the terms
and subject to the conditions set forth in this Agreement and the Plan. The
grant of the Restricted Stock Units was made in consideration of the services to
be rendered by the Grantee to the Company and its Subsidiaries and Affiliates.

Section 2.2 -    No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary or Affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which rights
are hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.

Section 2.3 -    Adjustments in Restricted Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Restricted Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.

Section 2.4 -    Change in Control. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control: (a) in which the Restricted Stock
Units are continued, assumed or replaced by the acquiring or surviving entity,
unless otherwise determined by the Committee, the Committee shall either
(i) make such adjustment to the Restricted Stock Units then outstanding as the
Committee deems appropriate to reflect such Change in Control, or (ii) cause any
such outstanding Restricted Stock Units to be replaced or substituted by new
rights by the acquiring or surviving entity after such Change in Control; and
(b) in which the

 

4



--------------------------------------------------------------------------------

Restricted Stock Units are not to be continued, assumed or replaced by the
acquiring or surviving entity, the Committee may convert the outstanding
Restricted Stock Units to a cash-settled award based on the value of the
consideration the Company’s shareholders receive in the Change in Control, as
determined by the Committee; provided, that such action complies with Code
Section 409A.

ARTICLE III

VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS

Section 3.1 -    Normal Vesting. Subject to Sections 2.4, 3.2 and 3.3, the
Restricted Stock Units evidenced by this Agreement shall become nonforfeitable
and payable to the Grantee pursuant to Article IV in three substantially equal
installments (in each case rounded to the nearest whole Restricted Stock Unit)
on each of the first, second and third anniversaries of the Grant Date,
conditioned upon the Grantee’s continuous employment with the Company or a
Subsidiary through each such date. For purposes of this Agreement, “continuously
employed” (or substantially similar terms) means the absence of any interruption
or termination of the Grantee’s employment with the Company or a Subsidiary.
Continuous employment shall not be considered interrupted or terminated in the
case of transfers between locations of the Company and its Subsidiaries. Each
installment of Restricted Stock Units that becomes nonforfeitable and payable
hereunder is a “separate payment” for purposes of Code Section 409A.

Section 3.2 -    Accelerated Vesting Events. Notwithstanding Section 3.1, upon
(a) the Grantee’s Termination of Service by the Company or a Subsidiary without
Cause or by the Grantee for Good Reason or (b) the Grantee’s Termination of
Service due to death or by the Grantee due to Disability, 100% of the unvested
Restricted Stock Units evidenced by this Agreement shall, to the extent not
already forfeited, become immediately nonforfeitable on the date of such
Termination of Service and shall be settled in accordance with Article IV below.

Section 3.3 -    Effect of Certain Terminations of Service. A Grantee will
forfeit any and all unvested Restricted Stock Units upon (a) the Grantee’s
voluntary Termination of Service or (b) the Grantee’s Termination of Service by
the Company or a Subsidiary for Cause. Except as provided in Section 3.2, no
Restricted Stock Unit shall become nonforfeitable and payable in accordance with
Article IV following a Grantee’s Termination of Service, and any such non-vested
and forfeitable Restricted Stock Units shall be immediately and automatically
forfeited upon such Termination of Service.

ARTICLE IV

SETTLEMENT OF RESTRICTED STOCK UNITS

Section 4.1 -    Settlement of Vested Restricted Stock Units. Subject to
Sections 4.2 and 13.2 of the Plan and to any withholding obligations described
in Section 6.3 of this Agreement, one share of Common Stock will be issued or
delivered for each nonforfeitable Restricted Stock Unit evidenced by this
Agreement as soon as practicable following the date on which the Restricted
Stock Unit becomes nonforfeitable as set forth in Section 3.1 or Section 3.2, as
applicable, but in all cases within the “short term deferral” period determined
under Treasury Regulation Section 1.409A-1(b)(4). For the sake of clarity, the
settlement of shares in respect of nonforfeitable Restricted Stock Units is
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. As a result, the shares

 

5



--------------------------------------------------------------------------------

will be issued no later than the date that is the 15th day of the third calendar
month of the applicable year following the year in which the shares subject to
the Restricted Stock Units are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

Section 4.2 -    Forfeiture of Unvested Restricted Stock Units. To the extent
that the Grantee does not vest in all or any portion of the Restricted Stock
Units subject to the Award, all interest in such unvested Restricted Stock Units
shall be forfeited upon the Grantee’s Termination of Service. The Grantee has no
right or interest in any Restricted Stock Unit that is forfeited.

Section 4.3 -    Treatment of Fractional Shares of Common Stock. To the extent
rounding to the nearest whole number of shares of Common Stock equal to the
number of nonforfeitable Restricted Stock Units pursuant to Section 4.1 above
results in fractional shares of Common Stock which are not issued or delivered
to a Grantee, all such fractional shares of Common Stock shall be settled in
cash based on the Fair Market Value of a share of Common Stock on the payment
date.

ARTICLE V

CONDITION TO GRANT OF AWARD; OTHER PROVISIONS

Section 5.1 -    Restrictive Covenant Agreement. The Grantee shall not be
entitled to receive the Award unless the Grantee shall have executed and
delivered the Restrictive Covenant Agreement, substantially in the form attached
hereto as Exhibit A, and such shall be in full force and effect.

Section 5.2 -    Notice Period. The Grantee may terminate the Grantee’s
employment with the Company or a Subsidiary at any time for any reason by
delivery of notice to the Company at least 90 days in advance of the date of
termination (the “Notice Period”); provided, however, that no communication,
statement or announcement shall be considered to constitute such notice of
termination of Grantee’s employment unless it complies with Section 6.4 hereof
and specifically recites that it is a notice of termination of employment for
purposes of this Agreement; and provided, further, that the Company may waive
any or all of the Notice Period, in which case Grantee’s employment with the
Company or a Subsidiary or Affiliate will terminate on the date determined by
the Company.

Section 5.3 -    Breach of Restrictive Covenant Agreement or Section 5.2. If the
Grantee materially breaches any provision of the Restrictive Covenant Agreement
or Section 5.2 hereof, the Company may, among other available remedies,
determine that the Grantee (a) will forfeit any unpaid portion of the Restricted
Stock Units evidenced by this Agreement and (b) will repay to the Company any
portion of the Restricted Stock Units evidenced by this Agreement previously
paid to Grantee.

Section 5.4 -    Conditions to Issuance of Shares. The Shares deliverable
hereunder may be either previously authorized but unissued shares or issued
shares that have been reacquired by the Company. Such Shares shall be fully paid
and nonassessable. The Company shall not be

 

6



--------------------------------------------------------------------------------

required to issue or deliver any certificate or certificates (or other
documentation that indicates ownership) for Shares paid hereunder prior to the
fulfillment of both of the following conditions:

(a)    The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and

(b)    The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the requirements of Section 409A, including
any requirements necessary to comply with Treasury Regulation Section
1.409A-1(b)(4)).

Section 5.5 -    Rights as a Shareholder; Dividend Equivalents. The Grantee
shall not be, and shall not have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares underlying Restricted Stock
Units evidenced by this Agreement unless and until certificates representing
such shares shall have been issued by the Company to Grantee or such ownership
has otherwise been indicated and documented by the Company. From and after the
Grant Date and until the earlier of (a) the time when the Restricted Stock Units
become nonforfeitable and are paid in accordance with Article IV hereof or
(b) the time when the Grantee’s right to receive payment for the Restricted
Stock Units is forfeited in accordance with the provisions of this Agreement, on
the date that the Company pays a cash dividend (if any) to holders of Shares
generally, the Grantee shall be credited with additional Restricted Stock Units
equal to the quotient of (x) the product of (i) the dividend declared per Share
multiplied by (ii) the number of Restricted Stock Units evidenced by this
Agreement (plus any previously-credited dividend equivalents), divided by
(y) the Fair Market Value of a Share on the date such dividend is paid to
shareholders, with any fractional Restricted Stock Units to be credited in cash.
Any amounts credited pursuant to the immediately preceding sentence shall be
subject to the same applicable terms and conditions (including vesting, payment
and forfeitability) as apply to the Restricted Stock Units based on which the
dividend equivalents were credited, and such additional Restricted Stock Units
shall be paid in Shares, and any fractional Restricted Stock Units shall be paid
in cash, in each case, at the same time as the Restricted Stock Units to which
they relate are paid.

Section 5.6 -    Restrictions. Restricted Stock Units granted pursuant to this
Agreement shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) share ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).

ARTICLE VI

MISCELLANEOUS

Section 6.1 -    Administration. The Committee has the power to interpret the
terms of the Restricted Stock Units, the Plan and this Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Restricted Stock Units. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

 

7



--------------------------------------------------------------------------------

Section 6.2 -    Restricted Stock Units Not Transferable. Neither the Restricted
Stock Units nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 6.3 -    Withholding. As of the date that all or a portion of the
Restricted Stock Units become settled pursuant to Section 4.1 hereof, the
Company will, in accordance with Section 16.1(a) of the Plan, withhold a number
of shares of Common Stock underlying the then vested Restricted Stock Units with
a fair market value equal to the aggregate amount required by law to be withheld
by the Company in connection with such vesting for applicable federal, state,
local and foreign taxes of any kind. To the extent taxes are to be withheld upon
vesting for purposes of federal FICA, FUTA or Medicare taxes, such withholding
shall be taken from other income owed by the Company to the Grantee and the
Grantee hereby agrees to such withholding. For all purposes, the amount withheld
by the Company pursuant to this Section 6.3 shall be deemed to have first been
paid to the Grantee.

Section 6.4 -    Notices. Any notice to be given under the terms of this
Agreement to the Company shall be provided to the Company’s Human Resources
department, with a copy to the Grantee’s supervisor, and any notice to be given
to the Grantee shall be addressed to him or her at the address set forth in the
records of the Company. By a notice given pursuant to this Section 6.4, either
party may hereafter designate a different address for notices to be given to
him, her or it. Any notice which is required to be given to the Grantee shall,
if the Grantee is then deceased, be given to the Grantee’s personal
representative if such representative has previously informed the Company of
his, her or its status and address by written notice under this Section 6.4. Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.

Section 6.5 -    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

Section 6.6 -    Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

Section 6.7 -    Applicability of Plan. The Restricted Stock Units and the
Shares issued to the Grantee, if any, shall be subject to all of the terms and
provisions of the Plan, to the extent applicable to the Restricted Stock Units
and such Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.

 

8



--------------------------------------------------------------------------------

Section 6.8 -    Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.

Section 6.9 -    Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.

Section 6.10 -    Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 6.10 that are provided during one calendar year shall not affect
the amount of such payments or reimbursements provided during a subsequent
calendar year, payments or reimbursements under this Section 6.10 may not be
exchanged or substituted for another form of compensation to the Grantee, and
any such reimbursement or payment will be paid within 60 days after the Grantee
prevails, but in no event later than the last day of the Grantee’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 6.10 shall remain in effect throughout
the Grantee’s employment with the Company or any Subsidiary and for a period of
five (5) years following the Grantee’s Termination of Service.

Section 6.11 -    Section 409A.

(a)    The Award is intended to comply with the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) and, to the maximum extent
permitted, this Agreement shall be construed and administered consistent with
such intent. Notwithstanding anything contained herein to the contrary, if the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to, Section 409A, references in this Agreement (including in
Section 4.1), to payment or settlement of amounts under this Agreement within
the “short-term deferral” period determined under Treasury Regulation Section
1.409A-1(b)(4), shall not apply, and instead payments will be made on the
applicable payment date or a later date within the same taxable year of the
Grantee, or if such timing is administratively impracticable, by the 15th day of
the third calendar month following the date specified herein. For clarity, the
Grantee is not permitted to designate the taxable year of payment.
Notwithstanding anything contained herein to the contrary, if the Grantee is a
“specified employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of the Grantee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), then the issuance of any
Shares that would otherwise be made on the date of the separation from service
or

 

9



--------------------------------------------------------------------------------

within the first six months thereafter will not be made on the originally
scheduled dates and will instead be issued in a lump sum on the date that is six
months and one day after the date of the separation from service (or upon death,
if earlier), with the balance of the Shares issued thereafter in accordance with
the original vesting and issuance schedule set forth above, but if and only if
such delay in the issuance of the Shares is necessary to avoid the imposition of
taxation in respect of the shares under Section 409A. A termination of
employment or service shall not be deemed to have occurred for purposes of this
Agreement providing for the payment of any amounts that are considered deferred
compensation under Section 409A upon or following a termination of employment or
service, unless such termination is also a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) and the payment thereof
prior to a “separation from service” would violate Section 409A. Each
installment of Shares that becomes payable in respect of vested Restricted Stock
Units subject to the Award is a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2). In no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Grantee on account of Section 409A.

(b)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Code Section 409A prior to the
payment and/or delivery to the Grantee of such amount, the Committee may adopt
such amendments to the Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Restricted Stock Units and this Agreement.

(c)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Restricted Stock Units as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A. In
any case, neither the Company nor any of its affiliates will have any obligation
to indemnify or otherwise hold the Grantee harmless from any or all of such
taxes or penalties.

Section 6.12 -    Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

Section 6.13 -    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

Section 6.14 -    Acceptance of the Plan. The Grantee hereby acknowledges
receipt of a copy of the Plan and this Agreement. The Grantee has read and
understands the terms and provisions thereof, and accepts the Restricted Stock
Units subject to all the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Restricted Stock Units and that the Grantee has
been advised to consult a tax advisor prior to such vesting or settlement.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GRANTEE     PEABODY ENERGY CORPORATION

 

   

 

[INSERT GRANTEE NAME HERE]     By:   [NAME]     Its:   [TITLES]    

Total Number of Restricted Stock Units

subject to the Award: [INSERT NUMBER HERE]

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTIVE COVENANT AGREEMENT

(See attached)